
	
		I
		112th CONGRESS
		2d Session
		H. R. 5943
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Mr. Reed (for himself
			 and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an extension of the Medicare-dependent hospital (MDH) program and
		  the increased payments under the Medicare low-volume hospital program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Hospital Access Act of
			 2012.
		2.Extension of the Medicare-dependent
			 hospital (MDH) program
			(a)Extension of payment
			 methodologySection
			 1886(d)(5)(G) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(G)) is amended—
				(1)in clause (i), by striking October
			 1, 2012 and inserting October 1, 2013; and
				(2)in clause (ii)(II), by striking
			 October 1, 2012 and inserting October 1,
			 2013.
				(b)Conforming amendments
				(1)Extension of target amountSection 1886(b)(3)(D) of the
			 Social Security Act (42 U.S.C.
			 1395ww(b)(3)(D)) is amended—
					(A)in the matter preceding clause (i), by
			 striking October 1, 2012 and inserting October 1,
			 2013; and
					(B)in clause (iv), by striking through
			 fiscal year 2012 and inserting through fiscal year
			 2013.
					(2)Permitting hospitals to decline
			 reclassificationSection
			 13501(e)(2) of the Omnibus Budget
			 Reconciliation Act of 1993 (42 U.S.C. 1395ww note) is amended by
			 striking through fiscal year 2012 and inserting through
			 fiscal year 2013.
				3.Extension of the increased payments under
			 the Medicare low-volume hospital programSection 1886(d)(12) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(12)) is amended—
			(1)in subparagraph (B), in the matter
			 preceding clause (i), by striking 2013 and inserting
			 2014;
			(2)in subparagraph (C)(i), by striking
			 and 2012 each place it appears and inserting , 2012, and
			 2013; and
			(3)in subparagraph (D), by striking and
			 2012 and inserting , 2012, and 2013.
			4.GAO study and
			 report on Medicare-dependent hospital and low-volume hospital programs
			(a)Study
				(1)In
			 generalThe Comptroller
			 General of the United States shall conduct a study on the following programs
			 under title XVIII of the Social Security Act under which certain small, rural
			 hospitals or small hospitals receive add-on payments for inpatient hospital
			 services furnished to individuals entitled to benefits under part A of title
			 XVIII of the Social Security Act or enrolled under part B of such title:
					(A)MDH
			 programThe Medicare-dependent, small rural hospital (MDH)
			 program for a small, rural hospital that meets the criteria of section
			 1886(d)(5)(G)(iv) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(G)(iv)),
			 hereinafter in this section referred to as an MDH hospital.
					(B)Low-volume
			 hospital programThe low-volume hospital program for a small
			 hospital with fewer than 1,600 discharges annually that meets the criteria of
			 section 1886(d)(12)(C)(i) of such Act (42 U.S.C. 1395ww(d)(12)(C)(i)),
			 hereinafter in this section referred to as a low-volume
			 hospital.
					(2)Matters
			 studiedThe study under paragraph (1) shall include an
			 examination and analysis of the following:
					(A)Cost comparison
			 among hospitalsHow operating and capital costs of MDH hospitals
			 and low-volume hospitals, respectively, compare to such costs of other
			 subsection (d) hospitals (as defined in section 1886(d)(1)(B) of the Social
			 Security Act (42 U.S.C. 1395ww(d)(1)(B))) that participate in the Medicare
			 program under title XVIII of such Act.
					(B)Impact of add-on
			 payments on hospitals marginsThe impact of add-on payments under
			 paragraphs (5)(G) and (12)(A), respectively, of section 1886(d) of such Act (42
			 U.S.C. 1395ww(d)) on Medicare payment margins, as defined by the Secretary of
			 Health and Human Services, of MDH hospitals and low-volume hospitals,
			 respectively, including whether the absence of such add-on payments would
			 likely result in negative Medicare payment margins for such hospitals.
					(b)Report to
			 CongressNot later than two years after the date of the enactment
			 of this Act, the Comptroller General shall submit to Congress a report on the
			 study conducted under subsection (a). The report shall include the study
			 findings and such recommendations, with respect to the MDH program and the
			 low-volume hospital program described in subsection (a)(1), as the Comptroller
			 General determines to be appropriate.
			
